DETAILED ACTION
	This action is responsive to the following communications: the Application filed June 02, 2021, and Information Disclosure Statement filed on July 05, June 02, 2021.
	Claims 1-20 are pending. Claims 1, 7 and 11 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on June 02, 2021. This IDS has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,475,502. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same coverage of invention by a plurality of output stages, powered by a second power supply, each of the output stages including a first transistor.

	Regarding independent claim 1, claim 1 of recited patent discloses the limitation of claim 1. A word-line driver coupled to an array of memory cells, the word-line driver comprising: a decoder powered by a first power supply; a plurality of output stages, powered by a second power supply, each of the output stages including a first transistor; and pull-down circuitry coupled between the first transistor and ground, the pull-down circuitry configured to pull down gate voltages of transistors of the output stages to a low voltage, wherein the word-line driver is configured to operate in a standby mode during which the plurality of output stages are turned off.

	Regarding claim 2, claim 2 of recited patent discloses the limitation of claim 2. The word-line driver of claim 1, wherein the pull-down circuitry comprises one or more second transistors coupled between gates of the first transistors and the ground, each of the second transistors including a gate controlled by a first control signal.

	Regarding claim 3, claim 3 of recited patent discloses the limitation of claim 3. The word-line driver of claim 2, wherein a number of the second transistors is less than a number of the first transistors.

	Regarding claim 4, claim 4 of recited patent discloses the limitation of claim 4.  The word-line driver of claim 1, wherein the pull-down circuitry further comprises an inverter, and wherein the first transistor comprises a PMOS transistor coupled to the second power supply; and the inverter comprises  a second PMOS transistor coupled to the first PMOS transistor and having a gate controlled by one of a plurality of word-line signals, and  a first NMOS transistor coupled between the second PMOS transistor and the ground.

	Regarding claim 5, claim 5 of recited patent discloses the limitation of claim 5. The word-line driver of claim 4, wherein the pull-down circuitry comprises one or more second NMOS transistors coupled between gates of the first transistors and the ground, the one or more second NMOS transistors having gates controlled by the second control signal.

	Regarding claim 6, claim 6 of recited patent discloses the limitation of claim 6. The word-line driver of claim 4, wherein the inverter has an output electrically connected to a word line that is coupled to the array of memory cells.

	Regarding claim 7, claim 7 of recited patent discloses the limitation of claim 7. The word-line driver of claim 1, wherein the first transistor is configured to provide power to the inverter based on a voltage of the first control signal.

	Regarding claim 8, claim 8 of recited patent discloses the limitation of claim 8. The word-line driver of claim 1, wherein the decoder comprises a plurality of decoder logic modules, each of the decoder logic modules being coupled to one or more output stages of the plurality of output stages.

	Regarding independent claim 9, claim 9 of recited patent discloses the limitation of claim 9. A memory comprising: an array of memory cells; and a word-line driver configured to drive word lines coupled to the array of memory cells and including: a decoder powered by a first power supply, a plurality of output stages, powered by a second power supply, each of the output stages configured to turn off based on a first control signal, and control circuitry configured to pull gate voltages of transistors of the plurality of output stages to a low voltage, wherein the control circuitry is activated based on a second control signal, wherein the word-line driver is configured to operate in a standby mode during which the plurality of output stages are turned off.

	Regarding claim 10, claim 10 of recited patent discloses the limitation of claim 10. The memory of claim 9, further comprising: a first power supply configured to power the decoder; and a second power supply, different than the first power supply, configured to power the plurality of output stages. 

	Regarding claim 11, claim 11 of recited patent discloses the limitation of claim 11. The memory of claim 9, wherein each of the output stages includes a first transistor having a gate controlled by a first control signal, and an inverter coupled between the first transistor and a ground, the memory further comprising:
pull-down circuitry coupled between the gates of the first transistors and the ground and activated by a second control signal.

	Regarding claim 12, claim 12 of recited patent discloses the limitation of claim 12. The memory of claim 11, wherein the pull-down circuitry comprises one or more second transistors coupled between the gates of the first transistors and the ground, each of the second transistors including a gate controlled by the second control signal.

	Regarding claim 13, claim 13 of recited discloses the limitation of claim 13. The memory of claim 12, wherein a number of the second transistors is less than a number of the first transistors.

	Regarding claim 14, claim 14 of recited patent discloses the limitation of claim 14. The memory of claim 11, wherein the first transistor comprises a PMOS transistor coupled to the second power supply; and the inverter comprises a second PMOS transistor coupled to the first PMOS transistor and having a gate controlled by the one of the word-line signals, and a first NMOS transistor coupled between the second PMOS transistor and the ground.

	Regarding claim 15, claim 15 of recited patent discloses the limitation of claim 15. The memory of claim 14, wherein the pull-down circuitry comprises one or more second NMOS transistors coupled between the gates of the first transistor and the ground, the one or more second NMOS transistors having gates controlled by the second control signal.

	Regarding claim 16, claim 16 of recited patent discloses the limitation of claim 16. The memory of claim 9, wherein the decoder comprises a plurality of decoder logic modules, each of the decoder logic modules being coupled to one or more output stages of the plurality of output stages.

	Regarding independent claim 17, claim 17 of recited patent discloses the limitation of claim 17. A method comprising: providing power to a decoder of the word-line driver from a first power supply; providing power to a plurality of output stages the word-line driver from a second power supply; entering a standby mode during which the plurality of output stages are turned off; using the decoder to generate word-line signals; transmitting the word-line signals to a plurality of output stages of the word-line driver, the plurality of output stages controlling voltage levels of word lines based on the word-line signals, wherein the plurality of output stages are turned off based on a first control signal; and activating pull-down circuitry of the word-line driver based on a second control signal, the pull-down circuitry pulling gate voltages of transistors of the output stages to a low voltage.

	Regarding claim 18, claim 17 of recited patent discloses the limitation of claim 18. The method of claim 17, wherein the plurality of output stages are turned off based on a first control signal, the method further comprising: activating pull-down circuitry of the word-line driver based on a second control signal, the pull-down circuitry pulling gate voltages of transistors of the output stages to a low voltage.

	Regarding claim 19, claim 18 of recited patent discloses the limitation of claim 19, The method of claim 17, wherein the decoder is not turned off in a standby mode.

	Regarding claim 20, claim 19 of recited patent discloses the limitation of claim 20. The method of claim 17, further comprising: turning on the plurality of output stages when transitioning from a standby mode of operation to an active mode of operation.

	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,699,766. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same coverage of invention by a plurality of output stages, powered by a second power supply, each of the output stages including a first transistor.

	Regarding independent claim 1, claim 1 of recited patent discloses the limitation of claim 1. A word-line driver coupled to an array of memory cells, the word-line driver comprising: a decoder powered by a first power supply; a plurality of output stages, powered by a second power supply, each of the output stages including a first transistor; and pull-down circuitry coupled between the first transistor and ground, the pull-down circuitry configured to pull down gate voltages of transistors of the output stages to a low voltage, wherein the word-line driver is configured to operate in a standby mode during which the plurality of output stages are turned off.

	Regarding claim 2, claim 2 of recited patent discloses the limitation of claim 2. The word-line driver of claim 1, wherein the pull-down circuitry comprises one or more second transistors coupled between gates of the first transistors and the ground, each of the second transistors including a gate controlled by a first control signal.

	Regarding claim 3, claim 3 of recited patent discloses the limitation of claim 3. The word-line driver of claim 2, wherein a number of the second transistors is less than a number of the first transistors.

	Regarding claim 4, claim 4 of recited patent discloses the limitation of claim 4.  The word-line driver of claim 1, wherein the pull-down circuitry further comprises an inverter, and wherein the first transistor comprises a PMOS transistor coupled to the second power supply; and the inverter comprises  a second PMOS transistor coupled to the first PMOS transistor and having a gate controlled by one of a plurality of word-line signals, and  a first NMOS transistor coupled between the second PMOS transistor and the ground.

	Regarding claim 5, claim 5 of recited patent discloses the limitation of claim 5. The word-line driver of claim 4, wherein the pull-down circuitry comprises one or more second NMOS transistors coupled between gates of the first transistors and the ground, the one or more second NMOS transistors having gates controlled by the second control signal.

	Regarding claim 6, claim 6 of recited patent discloses the limitation of claim 6. The word-line driver of claim 4, wherein the inverter has an output electrically connected to a word line that is coupled to the array of memory cells.

	Regarding claim 7, claim 7 of recited patent discloses the limitation of claim 7. The word-line driver of claim 1, wherein the first transistor is configured to provide power to the inverter based on a voltage of the first control signal.

	Regarding claim 8, claim 8 of recited patent discloses the limitation of claim 8. The word-line driver of claim 1, wherein the decoder comprises a plurality of decoder logic modules, each of the decoder logic modules being coupled to one or more output stages of the plurality of output stages.

	Regarding independent claim 9, claim 9 of recited patent discloses the limitation of claim 9. A memory comprising: an array of memory cells; and a word-line driver configured to drive word lines coupled to the array of memory cells and including: a decoder powered by a first power supply, a plurality of output stages, powered by a second power supply, each of the output stages configured to turn off based on a first control signal, and control circuitry configured to pull gate voltages of transistors of the plurality of output stages to a low voltage, wherein the control circuitry is activated based on a second control signal, wherein the word-line driver is configured to operate in a standby mode during which the plurality of output stages are turned off.

	Regarding claim 10, claim 10 of recited patent discloses the limitation of claim 10. The memory of claim 9, further comprising: a first power supply configured to power the decoder; and a second power supply, different than the first power supply, configured to power the plurality of output stages. 

	Regarding claim 11, claim 11 of recited patent discloses the limitation of claim 11. The memory of claim 9, wherein each of the output stages includes a first transistor having a gate controlled by a first control signal, and an inverter coupled between the first transistor and a ground, the memory further comprising:
pull-down circuitry coupled between the gates of the first transistors and the ground and activated by a second control signal.

	Regarding claim 12, claim 12 of recited patent discloses the limitation of claim 12. The memory of claim 11, wherein the pull-down circuitry comprises one or more second transistors coupled between the gates of the first transistors and the ground, each of the second transistors including a gate controlled by the second control signal.

	Regarding claim 13, claim 13 of recited discloses the limitation of claim 13. The memory of claim 12, wherein a number of the second transistors is less than a number of the first transistors.

	Regarding claim 14, claim 14 of recited patent discloses the limitation of claim 14. The memory of claim 11, wherein the first transistor comprises a PMOS transistor coupled to the second power supply; and the inverter comprises a second PMOS transistor coupled to the first PMOS transistor and having a gate controlled by the one of the word-line signals, and a first NMOS transistor coupled between the second PMOS transistor and the ground.

	Regarding claim 15, claim 15 of recited patent discloses the limitation of claim 15. The memory of claim 14, wherein the pull-down circuitry comprises one or more second NMOS transistors coupled between the gates of the first transistor and the ground, the one or more second NMOS transistors having gates controlled by the second control signal.

	Regarding claim 16, claim 16 of recited patent discloses the limitation of claim 16. The memory of claim 9, wherein the decoder comprises a plurality of decoder logic modules, each of the decoder logic modules being coupled to one or more output stages of the plurality of output stages.

	Regarding independent claim 17, claim 17 of recited patent discloses the limitation of claim 17. A method comprising: providing power to a decoder of the word-line driver from a first power supply; providing power to a plurality of output stages the word-line driver from a second power supply; entering a standby mode during which the plurality of output stages are turned off; using the decoder to generate word-line signals; transmitting the word-line signals to a plurality of output stages of the word-line driver, the plurality of output stages controlling voltage levels of word lines based on the word-line signals, wherein the plurality of output stages are turned off based on a first control signal; and activating pull-down circuitry of the word-line driver based on a second control signal, the pull-down circuitry pulling gate voltages of transistors of the output stages to a low voltage.

	Regarding claim 18, claim 18 of recited patent discloses the limitation of claim 18. The method of claim 17, wherein the plurality of output stages are turned off based on a first control signal, the method further comprising: activating pull-down circuitry of the word-line driver based on a second control signal, the pull-down circuitry pulling gate voltages of transistors of the output stages to a low voltage.

	Regarding claim 19, claim 19 of recited patent discloses the limitation of claim 19, The method of claim 17, wherein the decoder is not turned off in a standby mode.

	Regarding claim 20, claim 20 of recited patent discloses the limitation of claim 20. The method of claim 17, further comprising: turning on the plurality of output stages when transitioning from a standby mode of operation to an active mode of operation.

	Claims 1-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,031,063. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same coverage of invention by a plurality of output stages, powered by a second power supply, each of the output stages including a first transistor.

	Regarding independent claim 1, claim 1 of recited patent discloses the limitation of claim 1. A word-line driver coupled to an array of memory cells, the word-line driver comprising: a decoder powered by a first power supply; a plurality of output stages, powered by a second power supply, each of the output stages including a first transistor; and pull-down circuitry coupled between the first transistor and ground, the pull-down circuitry configured to pull down gate voltages of transistors of the output stages to a low voltage, wherein the word-line driver is configured to operate in a standby mode during which the plurality of output stages are turned off.

	Regarding claim 2, claim 2 of recited patent discloses the limitation of claim 2. The word-line driver of claim 1, wherein the pull-down circuitry comprises one or more second transistors coupled between gates of the first transistors and the ground, each of the second transistors including a gate controlled by a first control signal.

	Regarding claim 3, claim 3 of recited patent discloses the limitation of claim 3. The word-line driver of claim 2, wherein a number of the second transistors is less than a number of the first transistors.

	Regarding claim 4, claim 4 of recited patent discloses the limitation of claim 4.  The word-line driver of claim 1, wherein the pull-down circuitry further comprises an inverter, and wherein the first transistor comprises a PMOS transistor coupled to the second power supply; and the inverter comprises  a second PMOS transistor coupled to the first PMOS transistor and having a gate controlled by one of a plurality of word-line signals, and  a first NMOS transistor coupled between the second PMOS transistor and the ground.

	Regarding claim 5, claim 5 of recited patent discloses the limitation of claim 5. The word-line driver of claim 4, wherein the pull-down circuitry comprises one or more second NMOS transistors coupled between gates of the first transistors and the ground, the one or more second NMOS transistors having gates controlled by the second control signal.

	Regarding claim 6, claim 6 of recited patent discloses the limitation of claim 6. The word-line driver of claim 4, wherein the inverter has an output electrically connected to a word line that is coupled to the array of memory cells.

	Regarding claim 7, claim 7 of recited patent discloses the limitation of claim 7. The word-line driver of claim 1, wherein the first transistor is configured to provide power to the inverter based on a voltage of the first control signal.

	Regarding claim 8, claim 8 of recited patent discloses the limitation of claim 8. The word-line driver of claim 1, wherein the decoder comprises a plurality of decoder logic modules, each of the decoder logic modules being coupled to one or more output stages of the plurality of output stages.

	Regarding independent claim 9, claim 9 of recited patent discloses the limitation of claim 9. A memory comprising: an array of memory cells; and a word-line driver configured to drive word lines coupled to the array of memory cells and including: a decoder powered by a first power supply, a plurality of output stages, powered by a second power supply, each of the output stages configured to turn off based on a first control signal, and control circuitry configured to pull gate voltages of transistors of the plurality of output stages to a low voltage, wherein the control circuitry is activated based on a second control signal, wherein the word-line driver is configured to operate in a standby mode during which the plurality of output stages are turned off.

	Regarding claim 10, claim 9 of recited patent discloses the limitation of claim 10. The memory of claim 9, further comprising: a first power supply configured to power the decoder; and a second power supply, different than the first power supply, configured to power the plurality of output stages. 

	Regarding claim 11, claim 10 of recited patent discloses the limitation of claim 11. The memory of claim 9, wherein each of the output stages includes a first transistor having a gate controlled by a first control signal, and an inverter coupled between the first transistor and a ground, the memory further comprising:
pull-down circuitry coupled between the gates of the first transistors and the ground and activated by a second control signal.

	Regarding claim 12, claim 11 of recited patent discloses the limitation of claim 12. The memory of claim 11, wherein the pull-down circuitry comprises one or more second transistors coupled between the gates of the first transistors and the ground, each of the second transistors including a gate controlled by the second control signal.

	Regarding claim 13, claim 12 of recited discloses the limitation of claim 13. The memory of claim 12, wherein a number of the second transistors is less than a number of the first transistors.

	Regarding claim 14, claim 13 of recited patent discloses the limitation of claim 14. The memory of claim 11, wherein the first transistor comprises a PMOS transistor coupled to the second power supply; and the inverter comprises a second PMOS transistor coupled to the first PMOS transistor and having a gate controlled by the one of the word-line signals, and a first NMOS transistor coupled between the second PMOS transistor and the ground.

	Regarding claim 15, claim 14 of recited patent discloses the limitation of claim 15. The memory of claim 14, wherein the pull-down circuitry comprises one or more second NMOS transistors coupled between the gates of the first transistor and the ground, the one or more second NMOS transistors having gates controlled by the second control signal.

	Regarding claim 16, claim 15 of recited patent discloses the limitation of claim 16. The memory of claim 9, wherein the decoder comprises a plurality of decoder logic modules, each of the decoder logic modules being coupled to one or more output stages of the plurality of output stages.

	Regarding independent claim 17, claim 16 of recited patent discloses the limitation of claim 17. A method comprising: providing power to a decoder of the word-line driver from a first power supply; providing power to a plurality of output stages the word-line driver from a second power supply; entering a standby mode during which the plurality of output stages are turned off; using the decoder to generate word-line signals; transmitting the word-line signals to a plurality of output stages of the word-line driver, the plurality of output stages controlling voltage levels of word lines based on the word-line signals, wherein the plurality of output stages are turned off based on a first control signal; and activating pull-down circuitry of the word-line driver based on a second control signal, the pull-down circuitry pulling gate voltages of transistors of the output stages to a low voltage.

	Regarding claim 18, claim 17 of recited patent discloses the limitation of claim 18. The method of claim 17, wherein the plurality of output stages are turned off based on a first control signal, the method further comprising: activating pull-down circuitry of the word-line driver based on a second control signal, the pull-down circuitry pulling gate voltages of transistors of the output stages to a low voltage.

	Regarding claim 20, claim 18 of recited patent discloses the limitation of claim 20. The method of claim 17, further comprising: turning on the plurality of output stages when transitioning from a standby mode of operation to an active mode of operation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2006/0215480).

	Regarding independent claim 1, Kim et al. disclose word-line driver  (WDU, para.[0032]) coupled to an array of memory cells (see ABTRAC, and figure 2), the word-line driver comprising: a decoder powered (XPDEC1, figure 3, also see par.[0046]) by a first power supply (VDD, figure 3); a plurality of output stages (WDCO and CCO_0, figure 3) powered by a second power supply (VDD, figure 3), each of the output stages including a first transistor (PMOS transistors, figure 3); and pull-down circuitry (NMOS transistor in CC0_0, figure 3) coupled between the first transistor (TR1, figure 3) and ground (VSS, figure 3), the pull-down circuitry configured to pull down gate voltages of transistors of the output stages to a low voltage (when GWL0 is high), wherein the word-line driver is configured to operate in a standby mode during which the plurality of output stages are turned off (any output stage (output driver) which should have a transistor and during standby mode there is not operation in memory device, therefore the output stages must be turn off).

    PNG
    media_image1.png
    701
    497
    media_image1.png
    Greyscale

	Regarding claim 2, Kim disclose the limitation of claim 1.
	Kim et  al. further disclose wherein the pull-down circuitry comprises one or more second transistors coupled between gates of the first transistors and the ground, each of the second transistors including a gate controlled by a first control signal (figure 3 above discloses all limitation of claim 2)

	Regarding claim 3, KIM et al. disclose the limitation of claim 2.
	Kim et al. further disclose wherein a number of the second transistors (transistor that couple to VSS is considered as second transistors) is less than a number of the first transistors (transistors that couple to VDD is considered as first transistors, figure 3 above shows transistors couple to VDD is more than transistors couple to VSS).


	

	Regarding claim 8, Kim et al. disclose the limitation of claim 1.
Kim et al. further disclose wherein the decoder (XPDEC1, figure 3) comprises a plurality of decoder logic modules (XPDEC1-XPDEC2, figure 5), each of the decoder logic modules being coupled (X0_0 – XO_1, figure 3) to one or more output stages of the plurality of output stages (WDC0, WDC2, WDC4, figures 3 and 4).

	Regarding independent claim 9, Kim et al. disclose a memory comprising: an array of memory cells; and a word-line driver (WDC0-WDC1023 paragraph [0032]) configured to drive word lines coupled to the array of memory cells and including (see paragraphs [0018] and [0019]):
a decoder (XPDEC1, figure 3), a plurality of output stages (WDC0, WDC2, WDC4…), each of the output stages configured to turn off based on a first control signal (see para.[0034] discloses the control circuits CC0_0-CC255_1 respectively transmit the address signals X0_0-X1_1 to the word line driving circuits (WDC0_WDC1023 or cut off according to the logic levels of the global word line GWL0-GWL255) and
control circuitry (CC0, figure 3, also see para.[0034]) configured to pull gate voltages of transistors of the plurality of output stages to a low voltage (when GWL0 is high), wherein the control circuitry (CC0_0, figure 3) is activated based on a second control signal (CTR2, figure 3, also see para.[0034]).
wherein the word-line driver is configured to operate in a standby mode during which the plurality of output stages are turned off (any output stage (output driver) which should have a transistor and during standby mode there is not operation in memory device, therefore the output stages must be turn off).

	Regarding claim 16, Kim et al. disclose the limitation of claim 9.
	Kim et al. further disclose wherein the decoder comprises a plurality of decoder logic modules, each of the decoder logic modules being coupled to one or more output stages of the plurality of output stages (see rejection of claim 8 above).

	Regarding independent claim 17, Kim et al. disclose a method comprising: providing power to a decoder of the word-line driver (see para.[0019] lines-13-18, also see para.[0033]) from a first power supply (VDD, figure 3); providing power to a plurality of output stages the word-line driver (WDCO, WDC2, WDC4..) from a second power supply (VDD, figure 3); entering a standby mode during which the plurality of output stages are turned off ((any output stage (output driver) which should have a transistor and during standby mode there is not operation in memory device, therefore the output stages must be turn off); using the decoder to generate word-line signals (see paragraphs [0033] and [0034] disclose the logic levels of the global word lines GWL0-GWL255 and inputted address signal X0-0-XO-1); transmitting the word-line signals to a plurality of output stages (WDCO, WDC2, WDC4…) of the word-line driver, the plurality of output stages controlling voltage levels of word lines based on the word-line signals(para.[0033] disclose the word line driving circuits WDC0-WDC1023 control the voltages of corresponding sub word lines SWL0-SWL1023) , wherein the plurality of output stages are turned off based on a first control signal (see para.[0034] discloses the address signals X0_0 –X1_1 to word line driving circuits WDC0-WDC1023 or cut them off according to logic levels of the global word line);
	and activating pull-down circuitry of the word-line driver based on a second control signal (CTR2 in CC0_0, figure 3), the pull-down circuitry pulling gate voltages of transistors of the output stages to a low voltage (when GWL0 is high).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2006/0215480) in view of Nii et al. (2007/0030741).

Regarding claim 4, Kim et al. disclose the limitation of claim 1.
However, Kim et al. are silent with respect to wherein the first transistor comprises a PMOS transistor coupled to the second power supply; and the inverter comprises a second PMOS transistor coupled to the first PMOS transistor and having a gate controlled by one of a plurality of word-line signals, and a first NMOS transistor coupled between the second PMOS transistor and the ground.
Nii et al. disclose wherein the first transistor (PQ10, figure 3 below) comprises a PMOS transistor (PMOS, figure 3 below) coupled to the second power supply (VDD, figure 3); and the inverter comprises (i) a second PMOS transistor (PQ11, figure 3) coupled to the first PMOS transistor (PQ10, figure 3) and having a gate controlled by one of a plurality of word-line signals (WDR0 and WDR1, figure 1), and (ii) a first NMOS transistor (NQ10, figure 3 below) coupled between the second PMOS transistor (PQ11, figure 3) and the ground (12, figure 3 below).
Since Kim et al. and Nii et al.  are both from the same field of endeavor, the purpose disclosed by Nii et al. would have been recognized in the pertinent art of Kim et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Nii et al., to teaching of Kim et al.  for purpose of using word line driver to control read and write in memory device.

	

    PNG
    media_image2.png
    493
    700
    media_image2.png
    Greyscale


	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	Regarding claim 6, Kim et al. disclose the limitation of claim 1.
However, Kim et al. are silent with respect to wherein the inverter has an output electrically connected to a word line that is coupled to the array of memory cells.
Nii et al. disclose wherein the inverter (3, figure 1) has an output electrically connected to a word line (see figure 1) that is coupled to the array of memory cells (MC, figure 1).
Since Kim et al. and Nii et al. are both from the same field of endeavor, the purpose disclosed by Nii et al. would have been recognized in the pertinent art of Kim et al.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Nii et al., to teaching of Kim et al. for purpose of using word line driver to control read and write in memory device.

Regarding claim 7, Kim et al. disclose the limitation of claim 1.
However, Kim et al. are silent with respect wherein the first transistor is configured to provide power to the inverter based on a voltage of the first control signal.
Nii et al. disclose wherein the first transistor (PQ10, figure 3) is configured to provide power (VDD, figure 3) to the inverter (3, figure 1) based on a voltage of the first control signal (WDR0, figure 1).
Since Kim et al. and Nii et al. are both from the same field of endeavor, the purpose disclosed by Nii et al. would have been recognized in the pertinent art of Kim et al.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Nii et al., to teaching of Kim et al. for purpose of using word line driver to control read and write in memory device.

	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2006/0215480) in view of Lee et al. (US 2011/0188326).

	Regarding claim 10, Kim et al. disclose the limitation of claim 9.
	However, Kim et al. are silent with respect to further comprising: a first power supply configured to power the decoder; and a second power supply, different than the first power supply, configured to power the plurality of output stages. 
	Lee et al. disclose a first power supply (vdd, figure 2) configured to power the decoder (102, figure 2 and figure 1); and a second power supply (cvdd, figure 2), different than the first power supply (see para. [0016), configured to power the plurality of output stages (see figures 2 and 3).
	Since Kim et al. and Lee et al. are both from the same field of endeavor, the purpose disclosed by Lee et al. would have been recognized in the pertinent art of Kim et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Lee et al., to teaching of Kim et al. for purpose of using power voltage to operate of memory device.

Regarding claim 11, Kim et al. disclose the limitation of claim 9.
Kim et al. further disclose the memory further comprising: pull-down circuitry (NMOS transistors in CCO_0) coupled between the gates of the first transistors (PMOS transistors in figure 3) and the ground and activated by a second control signal. (CTR2, figure 3).
However, Kim et al. are silent with respect to wherein each of the output stages includes a first transistor having a gate controlled by a first control signal, and an inverter coupled between the first transistor and a ground.
Lee et al. disclose wherein each of the output stages includes (111 and 113, figure 2) a first transistor (122, figure 2) having a gate controlled by a first control signal (wd clv, figure 2), and an inverter coupled between the first transistor and a ground (126 and 128, figure 2).
Since Kim et al. and Lee et al. are both from the same field of endeavor, the purpose disclosed by Lee et al. would have been recognized in the pertinent art of Kim et al.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Lee et al., to teaching of Kim et al. for purpose of using pull down circuitry to pull down gate voltage of transistors to ground./

	Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2006/0215480) in view of Lee et al. (US 2011/0188326) and further in view of Nii et al. (US 2007/0030741).

Regarding claim 12, the combination of Kim et al. and Lee et al. disclose the limitation of claim 11.
However, Kim et al. and Lee et al. are silent with respect to wherein the pull-down circuitry comprises one or more second transistors coupled between the gates of the first transistors and the ground, each of the second transistors including a gate controlled by the second control signal.
Nii et al. disclose wherein the pull-down circuitry comprises one or more second transistors coupled between the gates of the first transistors and the ground, each of the second transistors including a gate controlled by the second control signal (see figure 3 below disclose all limitations of claim 12).
Since Kim et al., Lee et al. and Nii et al. are from the same field of endeavor, the purpose disclosed by Lee et al. would have been recognized in the pertinent art of Kim et al.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Nii et al., to teaching of Kim et al. and Lee et al. for purpose of pull-down circuitry to pull down voltage of gate of transistors to ground.


    PNG
    media_image2.png
    493
    700
    media_image2.png
    Greyscale

Regarding claim 13, the combination of Kim et al., Lee et al. and Nii et al. disclose the limitation of claim 12.
Kim et al. further disclose wherein a number of the second transistors (transistor that couple to VSS is considered as second transistors) is less than a number of the first transistors (transistors that couple to VDD is considered as first transistors, figure 3 of Kim et al. above shows transistors couple to VDD is more than transistors couple to VSS).

	Regarding claim 14, the combination of Kim et al. and Lee et al. disclose the limitation of claim 11.
However, both Kim et al. and Lee et al. are silent with respect to wherein the first transistor comprises a PMOS transistor coupled to the second power supply; and the inverter comprises (i) a second PMOS transistor coupled to the first PMOS transistor and having a gate controlled by the one of the word-line signals, and (ii) a first NMOS transistor coupled between the second PMOS transistor and the ground.
Nii et al. disclose wherein the first transistor (PQ10, figure 3 below) comprises a PMOS transistor (PMOS, figure 3 below) coupled to the second power supply (VDD, figure 3); and the inverter comprises (i) a second PMOS transistor (PQ11, figure 3) coupled to the first PMOS transistor (PQ10, figure 3) and having a gate controlled by one of a plurality of word-line signals (WDR0 and WDR1, figure 1), and (ii) a first NMOS transistor (NQ10, figure 3 below) coupled between the second PMOS transistor (PQ11, figure 3) and the ground (12, figure 3 above).
Since Kim et al., Lee et al. and Nii et al. are from the same field of endeavor, the purpose disclosed by Lee et al. would have been recognized in the pertinent art of Kim et al.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Nii et al., to teaching of Kim et al. and Lee et al. for purpose of pull-down circuitry to pull down voltage of gate of transistors to ground.

	Regarding claim 15, the combination of Kim et al., Lee et al. and Nii et al. disclose the limitation of claim 14.
Nii et al. further disclose wherein the pull-down circuitry (see figure 3 above) comprises one or more second NMOS transistors (NQ10, figure 3 above) coupled between the gates of the first transistor (PQ11, figure 3 above) and the ground (12, figure 3 above), the one or more second NMOS transistors having gates controlled by the second control signal (10, figure 3).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2006/0215480) in view of Hosono (US 2005/0018489)

Regarding claim 18, Kim et al. disclose limitation of claim 17.
Kim et al. further disclose  to the pull-down circuitry (NMOS transistors, figure 3) pulling gate voltages of transistors of the output stages to a low voltage (when GWL0 is high).
However, Kim et al. are silent with respect to wherein the plurality of output stages are turned off based on a first control signal, the method further comprising: activating pull-down circuitry of the word-line driver based on a second control signal.
Hosono disclose wherein the plurality of output stages (31, figure 3, also see para.[0044]) are turned off based on a first control signal (CG1-CG4, figure 3), the method further comprising: activating pull-down circuitry (MN1, figure 3) of the word-line driver (WL-DRV3 and WL-DRV3, figure 3) based on a second control signal (second control is from 28, figure 3).
Since Kim et al. and Hosono are both from the same field of endeavor, the purpose disclosed by Hosono would have been recognized in the pertinent art of Kim et al.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Hosono to teaching of Kim et al. for purpose of using pull down circuitry to pull down gate voltage of transistors to ground.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2006/0215480) in view of Jain et al. (US 9,001,569).

Regarding claim 19, Kim et al. disclose the limitation of claim 17.
However, Kim et al. are silent with respect to wherein the decoder is not turned off in a standby mode.
Jain et al.disclose wherein the decoder is not turned off (the decoder is not turn off, the control 101c in figure 4 to turn on/off SW in figure 4) in the standby mode (see col.4, ll.60).
Since Kim et al. and Jain et al. are both from the same field of endeavor, the purpose disclosed by Jain et al. would have been recognized in the pertinent art of Kim et al.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Jain et al., to teaching of Kim et al. for purpose of using pull down circuitry to pull down gate voltage of transistors to ground.

Regarding claim 20, Kim et al. disclose the limitation of claim 17.
However, Kim et al. are silent with respect further comprising: turning on the plurality of output stages when transitioning from a standby mode of operation to an active mode of operation.
Jain et al. further disclose turning on the plurality of output stages when transitioning from the standby mode of operation (figure 5(A) shows standby mode operations (WD0-WD3=OFF) to the active mode operation (figure 5(B) shows active mode (WD0-WD3=ON).
Since Kim et al. and Jain et al. are both from the same field of endeavor, the purpose disclosed by Jain et al. would have been recognized in the pertinent art of Kim et al.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Jain et al., to teaching of Kim et al. for purpose of using pull down circuitry to pull down gate voltage of transistors to ground.

	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-271-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827